Citation Nr: 0708147	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  06-26 266	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a foot disability.

2.  Entitlement to service connection for a liver disorder, 
to include hepatitis C.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

According to the service department, the veteran is verified 
to have served on active duty from October 1967 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision by the RO in 
Philadelphia, Pennsylvania.  By that decision, the RO, in 
pertinent part, denied the veteran's claims for service 
connection for a foot disability and a liver disorder, to 
include hepatitis C.  The RO also declined to reopen 
previously denied claims for service connection for knee 
disability and PTSD.  After the decision was entered, the 
case was transferred to the RO in Boston, Massachusetts.

The Board's present decision is limited to the matter of 
whether new and material evidence has been received to reopen 
the claim for service connection for a right knee disability.  
For the reasons set forth below, the remaining issues on 
appeal-including the underlying question of the veteran's 
entitlement to service connection for right knee disability-
are being REMANDED for additional development.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  In November 1970, the RO in Boston, Massachusetts denied 
service connection for disability of the knees on grounds 
that such disability was not shown at the time of the 
veteran's last examination; the RO notified the veteran of 
its decision, but he did not initiate an appeal within one 
year.

2.  Evidence received since the time of the RO's November 
1970 decision includes a report of magnetic resonance imaging 
(MRI), dated in August 2005, and a letter from a VA 
physician, dated in September 2005, which show, among other 
things, that the veteran has degenerative joint disease of 
the right knee; this evidence relates to an unestablished 
fact necessary to substantiate the veteran's claim, is 
neither cumulative nor redundant of the evidence that was 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's November 1970 decision is final.  38 U.S.C. 
§ 4005 (1970); 38 C.F.R. §§ 19.109, 19.110, 19.118, 19.153 
(1970).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a right knee 
disability.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for a right 
knee disability.  He maintains that he has current 
difficulties with the knee can be traced to an injury he 
sustained in service.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Here, the record shows that, in November 1970, the RO in 
Boston Massachusetts denied the veteran's claim for service 
connection for disability of the knees on grounds that such 
disability was not shown at the time of the veteran's last 
examination.  The RO notified the veteran of its decision, 
but he did not initiate an appeal within one year.  As a 
result, the RO's decisions became final.  See 38 U.S.C. 
§ 4005 (1970); 38 C.F.R. §§ 19.109, 19.110, 19.118, 19.153 
(1970).  His claim may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last prior final adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such 
as the veteran's-evidence is considered "new" if it was 
not previously submitted to agency decision makers.  Duty to 
Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); 38 C.F.R. § 3.156(a) (2006).  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes an MRI report, dated in 
August 2005, and a letter from a VA physician, dated in 
September 2005, which show, among other things, that the 
veteran has degenerative joint disease of the right knee.  
This evidence relates to an unestablished fact necessary to 
substantiate the veteran's claim (i.e., that he has a current 
disability of the knee); is neither cumulative nor redundant 
of the evidence that was of record in November 1970; and 
raises a reasonable possibility of substantiating his claim.  
The evidence submitted is therefore new and material, and the 
claim is reopened.

In view of the Board's present action on this claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  That matter is moot.


ORDER

The veteran's claim for service connection for a right knee 
disability is reopened; to this limited extent, the appeal of 
that issue is granted.


REMAND

On November 9, 2000, the President signed the VCAA into law.  
In the context of a claim for service connection, the VCAA 
requires, among other things, that VA   provide claimants 
notice of the manner in which disability ratings and 
effective dates are assigned for awards of disability 
benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Here, the record shows that the RO provided the veteran 
notice as to those matters in April 2006.   However, the 
notice was provided in the context of another claim, not 
presently on appeal.  Corrective action is therefore 
required.

During a hearing held before the undersigned in September 
2006, the veteran testified that he had received recent 
treatment for difficulties with his right knee and foot at 
the VA Medical Center (VAMC) in Jamaica Plain, Massachusetts.  
He also testified that he had received recent psychiatric 
care at the VA Community Based Outpatient Clinic (CBOC) 
located on Causeway Street, in Boston.  The records of this 
treatment are not in the veteran's claims file, and need to 
be obtained prior to final adjudication.  See, e.g., 
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2006); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is charged with constructive notice of medical 
evidence in its possession).

 A VA treatment report of record, dated in January 2001, 
indicates that the veteran had an evaluation for hepatitis at 
"wr" in 1995 that included an ultrasound and liver biopsy.  
Presently, there are no records of that evaluation in the 
claims file.  On remand, the veteran should be asked to 
identify the facility where he received this evaluation, and 
to provide an appropriate release, if necessary, so that VA 
can assist him in obtaining the relevant report(s).  See, 
e.g., 38 C.F.R. § 3.159(e) (2006) (if VA becomes aware of the 
existence of relevant records before deciding a claim, VA 
will request that the claimant provide a release for the 
records).  The Board also finds that it would be helpful to 
have the veteran examined for purposes of obtaining medical 
opinions as to the likely etiology of his right knee, foot, 
and liver disorders.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative, relative to 
the issues remaining on appeal.  Among other 
things, the letter should contain notice of 
the manner in which disability ratings and 
effective dates are assigned for awards of 
disability benefits, as required by Dingess.  
The letter should also contain notice as to 
the information and evidence necessary to 
substantiate the veteran's reopened claim 
for service connection for a right knee 
disability, and his implied claim for foot 
and liver disability as secondary to 
diabetes mellitus.  The veteran and his 
representative should be given a reasonable 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Ask the veteran to identify the medical 
facility where he reportedly underwent an 
evaluation for hepatitis in 1995, and to 
provide an appropriate release therefor, if 
necessary.  If he provides the necessary 
information, assist him in obtaining the 
record(s) identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

3.  Take action to ensure that all relevant 
records of the veteran's treatment at the 
VAMC in Jamaica Plain, Massachusetts and at 
the CBOC on Causeway Street, in Boston, are 
associated with the claims file, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.

4.  After all of the foregoing development 
has been completed, arrange to have the 
veteran scheduled for an examination of his 
right knee.  After reviewing the claims 
file, examining the veteran, and completing 
any testing deemed necessary, the examiner 
should identify each disability affecting 
the veteran's right knee and offer an 
opinion, with respect to each such 
disability, as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
disability had its onset in service, or can 
otherwise be attributed thereto.  A complete 
rationale should be provided.

5.  Also arrange to have the veteran 
scheduled for an examination of his liver.  
After reviewing the claims file, examining 
the veteran, and completing any testing 
deemed necessary, the examiner should 
identify each disorder affecting the 
veteran's liver and offer an opinion, with 
respect to each such disorder, as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the disorder can be attributed to 
service, or has been caused by, or 
chronically worsened by, an already service-
connected disability.  (Presently, the 
veteran is service-connected for diabetes 
mellitus.)  A complete rationale should be 
provided.

6.  Arrange, in addition, to have the 
veteran scheduled for an examination of his 
feet.  After reviewing the claims file, 
examining the veteran, and completing any 
testing deemed necessary, the examiner 
should identify each disability affecting 
the veteran's feet and offer an opinion, 
with respect to each such disability, as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the disability can be 
attributed to service, or has been caused 
by, or chronically worsened by, an already 
service-connected disability.  (Presently, 
the veteran is service-connected for 
diabetes mellitus.)  A complete rationale 
should be provided.

7.  Thereafter, take adjudicatory action on 
the veteran's claims for service connection 
for a foot disability, a right knee 
disability, and a liver disorder, to include 
hepatitis C, and on the veteran's 
application to reopen his previously denied 
claim for service connection for PTSD.  If 
any benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, the version of 
38 C.F.R. § 3.310 in effect prior to October 
10, 2006, and the current versions of 
38 C.F.R. §§ 3.156 and 3.310.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


